COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Barbara Ann Dominey, Individually, and          §               No. 08-21-00187-CV
  as Trustee of the Dominey Exempt Bypass
  Trust, the Dominey Non-Exempt Bypass            §                  Appeal from the
  Trust, the Dominey 2012 Irrevocable Trust
  f/b/o Elena Marquarita Dominey Langston,        §                278th District Court
  Teresa Eddinger, and Allison Allen, co-
  trustees of the Dominey Insurance Trust of      §             of Walker County, Texas
  1993, and Estate of Samuel Dominey Jr.,
                                                  §                   (TC# 2130121)
                        Appellants,
                                                  §
  v.
                                                  §
  Elena Marquarita Dominey Langston,
  Florence Olivia Dominey Campbell, and           §
  Matthew David Dominey, Beneficiaries of
  the Dominey 2012 Irrevocable Trust, the         §
  Dominey Exempt Bypass Trust, the
  Dominey Non-Exempt Bypass Trust, and            §
  the Dominey Insurance Trusts of 1993,
                                                  §
                         Appellees.
                                              §
                                            ORDER

       Pending before the Court is the Appellants’ second unopposed motion for extension of
deadline to mediate. The motion is GRANTED. The Court extends the deadline to complete
mediation until June 1, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO
MEDIATE THE CASE WILL BE CONSIDERED BY THIS COURT. Upon completion of
mediation, the parties are directed to comply with the instructions set forth in our order of October
25, 2021.
       IT IS SO ORDERED this 2nd day of February, 2022.
                                                      PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.